DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 18, [0074], line 3: “receiving unit 1104” should read “receiving unit 1102”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiving unit configured to receive… a calculating unit configured to calculate… and a providing unit configured to provide” in claims 14 and 23, and “the calculating unit” in claims 15 and 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson Toftgård (Patent No. US 9443526 B2).
Regarding claim 1, Jansson Toftgård teaches a method for generating a comfort noise (CN) parameter (Spec. Col. 1, lines 5-7), the method comprising: 
receiving an audio input (Figure 1: an input signal is received); 
detecting, with a Voice Activity Detector (VAD), a current inactive segment in the audio input (Spec. Col. 1, lines 35-42; the VAD analyzes the input signal by frames and makes an activity decision for each frame); 
as a result of detecting, with the VAD, the current inactive segment in the audio input, calculating a CN parameter CNused (Spec. Col. 1, lines 22-27; parameters for comfort noise [CN] are extracted and encoded in the encoder to represent inactive signal periods between active regions); and 
providing the CN parameter CNused to a decoder (Spec. Col. 1, lines 22-27; CN parameters are extracted and encoded in the encoder and transmitted to the decoder in silence insertion description (SID) frames to represent inactive signal periods between active regions), 
wherein the CN parameter CNused is calculated based at least in part on the current inactive segment and a previous inactive segment (Spec. Col. 3, lines 14-21; CN parameters from previous inactive frames prior to the last active signal segment are used for low-pass filtering of the current CN parameters to get natural smooth comfort noise dynamics).
Regarding claim 12, Jansson Toftgård teaches a method for generating comfort noise (CN), the method comprising: 
receiving a CN parameter CNused generated according to claim 1 (Fig. 9 shows Comfort Noise Generator 32 receiving the CN parameters as detailed in claim 1); and 
generating comfort noise based on the CN parameter CNused (Fig. 9 shows Comfort Noise Generator 32 generating the inactive decoded audio, i.e. the comfort noise).

Regarding claim 14, the claim is directed to a node for generating a comfort noise (CN) parameter, the node comprising: 
a receiving unit configured to receive an audio input; 
a detecting unit configured to detect, with a Voice Activity Detector (VAD), a current inactive segment in the audio input; 
a calculating unit configured to calculate, as a result of detecting, with the VAD, the current inactive segment in the audio input, a CN parameter CNused; and 
a providing unit configured to provide the CN parameter CNused to a decoder, 
wherein the CN parameter CNused is calculated by the calculating unit based at least in part on the current inactive segment and a previous inactive segment. These units, save for the detecting unit which comprises a Voice Activity Detector (VAD), are being interpreted under 35 U.S.C. 112(f) to comprise the structure of the node detailed in [0075] on page 18 of the Specification of the instant application. 
As these elements perform the method of claim 1 and Jansson Toftgård teaches a node comprising these elements (Figures 3 and 4 respectively detail an encoder and decoder, i.e. a node, comprising structure to perform the claimed elements of claim 1: the encoder system of Fig. 3 has structure to receive input audio signals, a VAD to detect a current inactive segment in the audio input, an encoder to calculate the CN parameter, and a bitstream MUX to transmit the CN parameter to the decoder of Fig. 4), claim 14 is rejected under the same grounds. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (Pub. No. US 2017/0047072 A1) in view of  Jansson Toftgård.
Regarding claim 9, Eriksson teaches a method for generating a comfort noise (CN) side-gain parameter (Spec. Page 5, [0060], lines 1-3; the method for generating comfort noise comprises obtaining information about spectral characteristics of input audio signal on at least two audio channels. Spec. Page 5, [0061], lines 9-15; The obtained information about the spectral characteristics can comprise parameters for each side signal, H_l and H_r, which can be considered side-gain parameters), the method comprising: 
receiving an audio input, wherein the audio input comprises multiple channels (Spec. Page 5, [0060], lines 1-3; the method for generating comfort noise comprises obtaining information about spectral characteristics of input audio signal on at least two audio channels); 
detecting a current inactive segment in the audio input (Spec. Page 5, [0068], lines 1-7; the receiving node, i.e. decoder side node, of the invention is operable to decode audio and to apply a DTX scheme comprising SID frame, i.e. CN parameter, transmission during speech inactivity, therefore it must be able to detect periods of speech inactivity in the audio input); 
as a result of detecting the current inactive segment in the audio input, calculating a CN side-gain parameter SG(b) for a frequency band b (Spec. Page 5, [0061], lines 1-6; the receiving node, i.e. decoder side node as detailed above, determines the information, i.e. the parameter, from the audio. As detailed above, this can be done in the application of the DTX scheme and can be considered to be as a result of detecting the current inactive segment in the audio input. As detailed above, the obtaining of information is done on at least two audio channels, therefore the CN side-gain parameter SG(b) can be considered to be calculated for a frequency band b, said frequency band b being one of the channels); and 
providing the CN side-gain parameter SG(b) to a decoder (Spec. page 5, [0066], lines 1-4; a decoding node can receive the information, i.e. the CN side-gain parameter SG(b)).
However, Eriksson does not explicitly teach that the detecting a current inactive segment in the audio input is done with a Voice Activity Detector (VAD), or wherein the CN side-gain parameter SG(b) is calculated based at least in part on the current inactive segment and a previous inactive segment.
Jansson Toftgård teaches a method for comfort noise parameter generation as detailed above with respect to claim 1. Jansson Toftgård further teaches 
detecting, with a Voice Activity Detector (VAD), a current inactive segment in the audio input (Spec. Col. 1, lines 35-42; the VAD analyzes the input signal by frames and makes an activity decision for each frame); 
as a result of detecting, with the VAD, the current inactive segment in the audio input, calculating a CN parameter CNused (Spec. Col. 1, lines 22-27; parameters for comfort noise [CN] are extracted and encoded in the encoder to represent inactive signal periods between active regions); and 
wherein the CN parameter CNused is calculated based at least in part on the current inactive segment and a previous inactive segment (Spec. Col. 3, lines 14-21; CN parameters from previous inactive frames prior to the last active signal segment are used for low-pass filtering of the current CN parameters to get natural smooth comfort noise dynamics).
Adapting Eriksson to incorporate the features as taught by Jansson Toftgård provides a method for generating a comfort noise (CN) side-gain parameter (Eriksson, Spec. Page 5, [0060], lines 1-3; the method for generating comfort noise comprises obtaining information about spectral characteristics of input audio signal on at least two audio channels. Spec. Page 5, [0061], lines 9-15; The obtained information about the spectral characteristics can comprise parameters for each side signal, H_l and H_r, which can be considered side-gain parameters), the method comprising: 
receiving an audio input, wherein the audio input comprises multiple channels (Eriksson, Spec. Page 5, [0060], lines 1-3; the method for generating comfort noise comprises obtaining information about spectral characteristics of input audio signal on at least two audio channels); 
detecting, with a Voice Activity Detector (VAD), a current inactive segment in the audio input (the method as taught by Eriksson, Spec. Page 5, [0068], lines 1-7; the receiving node, i.e. decoder side node, of the invention is operable to decode audio and to apply a DTX scheme comprising SID frame, i.e. CN parameter, transmission during speech inactivity, therefore it must be able to detect periods of speech inactivity in the audio input, now adapted to detect the periods of speech inactivity in the audio input with a VAD as taught by Jansson Toftgård: Spec. Col. 1, lines 35-42); 
as a result of detecting, with the VAD, the current inactive segment in the audio input, calculating a CN side-gain parameter SG(b) for a frequency band b (Eriksson, Spec. Page 5, [0061], lines 1-6; the receiving node, i.e. decoder side node as detailed above, determines the information, i.e. the parameter, from the audio. As detailed above, this can be done in the application of the DTX scheme and can be considered to be as a result of detecting the current inactive segment in the audio input. As detailed above, the obtaining of information is done on at least two audio channels, therefore the CN side-gain parameter SG(b) can be considered to be calculated for a frequency band b, said frequency band b being one of the channels); and 
providing the CN side-gain parameter SG(b) to a decoder (Spec. page 5, [0066], lines 1-4; a decoding node can receive the information, i.e. the CN side-gain parameter SG(b)),
wherein the CN side-gain parameter SG(b) is calculated based at least in part on the current inactive segment and a previous inactive segment (the CN side-gain parameter as taught by Eriksson, now adapted to have been calculated at least in part based on the current inactive segment and a previous inactive segment as taught by Jansson Toftgård, Spec. Col. 3, lines 14-21; CN parameters from previous inactive frames prior to the last active signal segment are used for low-pass filtering of the current CN parameters to get natural smooth comfort noise dynamics). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eriksson to incorporate the teachings of Jansson Toftgård to provide the method according to claim 9. Jansson Toftgård is considered to be analogous to Eriksson as both are directed towards the obtaining of comfort noise parameters for the generation of comfort noise. Eriksson discloses that the invention may be used in the context of a DTX scheme for generating comfort noise during periods of speech inactivity (Spec. Page 5, [0068], lines 1-7). Jansson Toftgård teaches that it is well-known in the art for such periods to be detected with a Sound Activity Detector (SAD) or Voice Activity Detector (VAD) (Spec. Col. 1, lines 35-38). Further, Eriksson is directed to the improvement of sound quality of the comfort noise for the listener (Spec. page 2, [0024], line 15-[0025], line 6), a need which Jansson Toftgård accounts for by applying the CN parameter to smooth the CN signal calculated based at least in part on the current inactive segment and a previous inactive segment (Spec. Col. 3, lines 14-21). Therefore, it would have been obvious to combine the features of both disclosures to solve the problems of detecting the inactive segments and improving the comfort noise sound quality. 

Regarding claim 13, the combination of Eriksson and Jansson Toftgård further teaches a method for generating comfort noise (CN), the method comprising 
receiving a CN side-gain parameter SG(b) for a frequency band b generated according to claim 9 (Eriksson, Spec. page 5, [0066], lines 1-4; a decoding node can receive the information, i.e. the CN side-gain parameter SG(b), as detailed in claim 9 above); and 
generating comfort noise based on the CN parameter SG(b) (Eriksson, Spec. page 5, [0066], lines 9-10; the receiving node generates the comfort noise based on the received obtained information, i.e. the CN parameter SG(b)).

Regarding claim 23, the claim is directed to a node for generating a comfort noise (CN) side-gain parameter comprising the elements of claim 14 for performing the method of claim 9 and is rejected on the same grounds. 

Allowable Subject Matter
Claims 2-8, 10-11, 15-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Claims 2-8 and 15-22 would be allowable for disclosing wherein calculating the CN parameter CNused comprises calculation using the specific function detailed in [0015]-[0017] of the Specification.  Claims 2 and 15’s CNused f(Tactive,Tcurr,Tprev,CNcurr,CNprev) functions are interpreted as being equivalent to the functions detailed in these paragraphs. 
Jansson Toftgård as detailed above with respect to claim 1 teaches the calculation of a CN parameter using at least the current and a previous inactive segment of the input audio. In particular, Jansson Toftgård teaches that parameters for comfort noise [CN] are extracted and encoded in the encoder to represent inactive signal periods between active regions (Spec. Col. 1, lines 22-27). However, Jansson Toftgård fails to explicitly teach the function of claims 2-8 and 15-22 used for the calculation. Based on Jansson Toftgård and the prior art searched, the features in claims 2-8 and 15-22 are considered to be allowable.

Claims 10-11 and 24-25 would be allowable for disclosing wherein calculating the CN side-gain parameter SG(b) for a frequency band b comprises calculating the function interpreted as that presented in [0019]-[0020] of the Specification.
The combination of Eriksson and Jansson Toftgård as detailed above with respect to claim 9 teaches the calculation of a CN side-gain parameter SG(b) for a frequency band b using at least the current and a previous inactive segment of the input audio. In particular, the combination teaches that the receiving node, i.e. decoder side node as detailed above, determines the information, i.e. the parameter, from the audio (Eriksson, Spec. Page 5, [0061], lines 1-6). However, the combination fails to explicitly teach the function of claims 10-11 and 24-25 used for the calculation. Based on Eriksson, Jansson Toftgård, and the prior art searched, the features in claims 10-11 and 24-25 are considered to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (Wang Z, Miao L, Gibbs J, Toftgård T, Sehlstedt M, Bruhn S, Atti V, Rajendran V, Dewasurendra D. Linear prediction based comfort noise generation in the EVS codec. In 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) 2015 Apr 19 (pp. 5903-5907). IEEE.) teaches series of new technologies developed for the EVS codec aiming to address the performance of the comfort noise generator (Abstract), including that parameters from previous hangover periods and SID frames may still remain in buffers for use in generating comfort noise, especially for short bursts of active speech coding when no or only a few hangover frames are added, in order to smooth DTX transitions (Page 5904, Sect. 4. EXTENDED COMFORT NOISE ANALYSIS, paragraph 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655